Citation Nr: 0028115	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a compensable evaluation for a 
subepithelial scar of the left cornea.

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 for convalescence resulting from surgery 
performed in October 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active naval service from September 1943 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1997, a statement of the case was issued in August 
1997, and a substantive appeal was received in June 1998.  


FINDINGS OF FACT

1.  The veteran has been awarded compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for disability described 
as residuals of a subepithelial scar of the left cornea.

2.  The subepithelial scar of the left cornea is of minimal 
size and is not centrally located; it does not contribute to 
loss of central visual acuity or impairment of field of 
vision.

3.  The veteran's surgery in October 1996 was a 
trabeculectomy of the left eye associated with treatment for 
non-service connected proliferative diabetic neuropathy and 
glaucoma and was not related to his subepithelial scar of the 
left cornea.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for the veteran's subepithelial scar of the left cornea have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20, 4.31, 4.84a and Diagnostic 
Code (DC) 6099-6081 (1999).

2.  There is no legal entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 for convalescence resulting from the 
trabeculectomy surgery performed in October 1996.  38 C.F.R. 
§ 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable Rating for a Subepithelial Scar of the Left 
Cornea

The veteran claims that he has suffered an increase in the 
severity of this disability, which is treated "as if" 
service connected under 38 U.S.C.A. § 1151.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes VA eye examinations in July 1998 and March 
2000, as well as the veteran's prior treatment history, the 
Board finds that the record as it stands is adequate to allow 
for equitable review of the veteran's increased rating claim 
and that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Evidence in the claims file indicates that the veteran 
underwent laser treatment of the left retina at the 
Minneapolis, Minnesota, VA Medical Center (VAMC) in February 
1994.  A February 1995 VA eye examination determined that a 
subepithelial scar of the left cornea had been generated as a 
result of this procedure.  The examiner found that that there 
was a marked constriction of the veteran's visual field in 
both eyes, but attributed this to his nonservice-connected 
bilateral glaucoma, and not the left corneal scar.  The RO 
awarded compensation for this disability under the provisions 
of 38 U.S.C.A. § 1151 in a September 1995 rating decision, 
assigning a 0 percent (non-compensable) rating.

The veteran continued to be followed by VA for his eye 
condition, and notes from December 1995 express the treating 
physician's opinion that ischemia was the "most likely 
cause" of his decreased visual acuity bilaterally.  The 
veteran had right eye surgery at the Minneapolis VAMC in 
February 1996, during which the surgeon noted that the 
"maximal amounts" of medication necessary to control the 
veteran's glaucoma had "severely affected" the ocular 
surface.  He had left eye outpatient surgery (a 
trabeculectomy) in October 1996 to alleviate symptoms of his 
glaucoma and proliferative diabetic retinopathy.  This 
surgery did not involve or implicate any residual of the left 
subepithelial corneal scar for which compensation has been 
granted under 38 U.S.C.A. § 1151.

The VA eye examinations which was conducted in July 1998 
noted uncorrected vision of "hand motion, right eye, and 
2200, left eye."  There was a right exotropia assessed as 
likely secondary to sensory deprivation in the right eye.  
The left eye was noted to have some mild stromal haze and a 
significant cataract with 2+ nuclear sclerosis.  In addition 
to the right exotropia, the veteran's diagnoses included 
bilateral end stage glaucoma, proliferative diabetic 
retinopathy status post dense pan retinal photocoagulation, a 
history of clinically significant bilateral macular edema, 
and decreased visual acuity of both eyes, "possibly 
secondary to a combination of diabetic retinopathy and 
cataracts."  The examination in March 2000 expressed similar 
findings.  The examiner specifically addressed the left 
subepithelial corneal scar by indicating that he was unable 
to find it, and attributed the veteran's diminished visual 
acuity specifically to diabetic retinopathy and glaucoma.  He 
added that "any scars or corneal problems would be very 
minimal."

The veteran submitted two letters from private physicians in 
July 1998; one from S.R.B., M.D. and the other from J.E., 
M.D., a consultant on glaucoma.  Dr. B. indicated that the 
veteran had subepithelial scarring in both eyes, but 
characterized these as mild and not contributing 
significantly to the visual disability.  Dr. P. noted scars 
of the macula in both eyes, but did not identify their origin 
or associate them with any loss of visual field or visual 
acuity.

Based on the medical evidence discussed above, the Board 
finds that a subepithelial scar of the veteran's left cornea 
is present, but of minimal size, and does not contribute in 
any significant way to a decreased visual field or diminished 
visual acuity of the left eye.

The RO has rated the subepithelial left corneal scar by 
analogy to a unilateral pathological scotoma, under 38 C.F.R. 
§ 4.84a, DC 6099-6081.  This is appropriate where an unlisted 
condition is encountered, and a closely related condition 
which approximates the anatomical localization, 
symptomatology and functional impairment is available.  See 
38 C.F.R. § 4.20.  The Board concurs with the RO's 
determination that no other code appears to be more analogous 
to the veteran's condition.  The RO assigned a non-
compensable (zero percent) evaluation, effective as of the 
date of the veteran's left eye surgery in February 1994.  

Section 4.31 of 38 C.F.R., Part 4 provides that, "in every 
instance" where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  Code 6081 provides for a minimum 
rating of 10 percent for large or centrally located scotoma.  
A note further calls for rating based on loss of central 
visual acuity or impairment of field of vision.  However, in 
the present case the clear preponderance of the evidence 
shows that the subepithelial left corneal scar is not large 
or centrally located.  In fact, it appears that at least one 
examiner was unable to detect the scar at all.  Other 
examiners refer to the scar as minimal in size and all appear 
to be of the opinion that the scar has no significant impact 
on visual acuity.  It appears that the veteran suffers from 
other eye disorders which are the cause of loss of visual 
acuity.  Under the circumstances, as the evidence clearly 
shows that the criteria for a compensable rating under Code 
6081 have not been met, the Board concludes that a 
noncompensable rating is for application.  38 C.F.R. § 4.31. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
disorder at issue has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Temporary Total Evaluation Under 38 C.F.R. § 4.30

The veteran has requested a temporary total evaluation for a 
period of convalescence required by eye surgery which was 
performed in October 1996.  A total (100 percent) disability 
rating is for assignment, without regard to other provisions 
of the rating schedule, when it is established by a hospital 
discharge or outpatient release report that treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence.  See 
38 C.F.R. § 4.30.  As noted above, the RO awarded 
compensation for a subepithelial left corneal scar, and this 
disability is treated as if service-connected.  38 U.S.C.A. 
§ 1151. 

However, the medical records submitted by the veteran 
indicate unambiguously that the October 1996 procedure was a 
trabeculectomy of the left eye performed to alleviate 
symptoms of his glaucoma and proliferative diabetic 
retinopathy.  As noted above, the veteran's grant of 
compensation under 38 U.S.C.A. § 1151 extends only to the 
left subepithelial corneal scar.  There is nothing which 
relates the trabeculectomy surgery in October 1996 to that 
condition.  Accordingly, since the evidence demonstrates that 
the veteran's surgery was for treatment of a nonservice-
connected condition, his claim for a temporary total 
evaluation under 38 C.F.R. § 4.30 must be denied as a matter 
of law.

Conclusion

In making the foregoing decision, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence and the 
negative evidence to otherwise permit a favorable resolution 
as to either issue.


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals


 

